Citation Nr: 1218044	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for the Veteran's left total knee arthroplasty residuals, synovitis, and chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active service from August 1950 to August 1953 and from January 1959 to February 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Waco, Texas, Regional Office (RO) which granted a temporary total evaluation for the Veteran's left knee synovitis and chondromalacia under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a September 20, 2006, left total knee arthroplasty for the period from September 20, 2006, to October 1, 2007.  In April 2007, the RO tacitly recharacterized the Veteran's left knee disorder as left knee synovitis, chondromalacia, and total knee replacement residuals; determined that its January 2007 rating decision was in error in failing to effectuate the temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the Veteran's post-operative left knee disability for the period from September 20, 2006, to October 31, 2007; and granted a 30 percent evaluation for the Veteran's post-operative left knee disorder for the period on and November 1, 2007.  In April 2009, the Veteran was granted a total rating for compensation purposes based on individual unemployability (TDIU).  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Board granted advancement on the docket on its own motion.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2010, the Board again remanded the Veteran's appeal to the RO.  In December 2011, the Appeals Management Center (AMC) recharacterized the Veteran's post-operative left knee disorder as left total knee arthroplasty residuals with synovitis and chondromalacia patella; assigned a 40 percent evaluation for that disability; and effectuated the award as of November 1, 2007.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's post-operative left knee disability has been objectively shown to be manifested by no more than total knee replacement residuals, arthroscopic revision residuals; villonodular synovitis; severe chronic knee pain and weakness; an antalgic gait; and a left knee range of motion of 0 to 95 degrees.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the Veteran's left total knee arthroplasty residuals, synovitis, and chondromalacia patella have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In regards to the issue of an increased evaluation for the Veteran's left total knee replacement residuals, the Board finds that VA has satisfied its duty to notify under the VCAA.  VCAA notices were provided to the Veteran in November 2006, January 2007, May 2008, and June 2010 which informed the Veteran of the evidence generally needed to support a claim of entitlement to an increased evaluation and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The November 2006 and January 2007 VCAA notices were issued prior to the January 2007 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the June 2007 statement of the case (SOC) and multiple supplemental statements of the case (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran was afforded an April 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  The hearing transcript is of record.  

The Veteran's claim has been repeatedly remanded by the Board for additional action which included affording the Veteran further orthopedic evaluation.  The Veteran was afforded a July 2010 VA examination for compensation purposes.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that all relevant evaluation and tests were performed.  The examiner also noted reviewing the claims folders extensively.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

All identified and available relevant VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claim.  


II.  Historical Review

In October 1956, VA established service connection for left knee traumatic synovitis; assigned a noncompensable evaluation for that disability; and effectuated the award as of June 22, 1956.  

The report of a November 1999 VA examination for compensation purposes states that the Veteran was diagnosed with left knee chondromalacia with associated synovitis.  In January 2000, the RO recharacterized the Veteran's service-connected left knee disorder as left knee synovitis and chondromalacia; assigned a 10 percent evaluation for that disability; and effectuated the award as of November 10, 1999.  

VA clinical documentation dated in September 2006 indicates that the Veteran underwent left total knee arthroplasty.  In January 2007, the RO granted a temporary total evaluation for the Veteran's left knee synovitis and chondromalacia under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a September 20, 2006, left total knee arthroplasty and effectuated the award for the period from September 20, 2006, to October 1, 2007.  In April 2007, the RO recharacterized the Veteran's post-operative left knee disorder as left knee synovitis, chondromalacia, and total knee replacement residuals; determined that its January 2007 rating decision was in error in failing to effectuate the temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for the Veteran's post-operative left knee disability for the period from September 20, 2006, to October 31, 2007; and granted a 30 percent evaluation for the Veteran's post-operative left knee disorder under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 for the period on and November 1, 2007.  In December 2011, the AMC recharacterized the Veteran's post-operative left knee disorder as left total knee arthroplasty residuals with synovitis and chondromalacia patella; assigned a 40 percent evaluation for that disorder; and effectuated the award as of November 1, 2007.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Replacement of the knee joint with a prosthesis warrants assignment of a 100 percent evaluation for a period of one year following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following discharge from the hospital under the provisions of 38 C.F.R. § 4.30.  Thereafter, a minimum 30 percent evaluation will be assigned.  A 60 percent evaluation will be assigned for chronic residuals consisting of severely painful motion or severe weakness in the affected lower extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  
The term "severe" is not defined by the Rating Schedule.  It is generally used to denote "extremely intense."  See Webster's II New College Dictionary (2001) at 1012.  Rather than applying a mechanical formula, the Board must evaluate the relevant evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  See 38 C.F.R. § 4.6 (2011).  

Favorable ankylosis of the knee warrants a 30 percent evaluation.  Ankylosis is considered favorable when the knee is fixed in full extension or in slight flexion at an angle between 0 and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 and 20 degrees.  A 50 percent evaluation requires that the knee be fixed in flexion at an angle between 20 and 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  

Limitation of extension of either leg to 20 degrees warrants a 30 percent evaluation.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Malunion of the tibia and fibula of either lower extremity warrants a 30 percent evaluation when the disability results in marked knee or ankle disability.  A 40 percent evaluation requires nonunion of the tibia and fibula with loose motion requiring the use of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  The average normal range of motion of the knees is from 0 to 140 degrees.  38 C.F.R. § 4.71 (2011).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

The Veteran asserts that his post-operative left total knee replacement residuals are manifested by severe chronic knee pain, limitation of motion, weakness, fatigue, stiffness and joint instability; have necessitate surgical revision of the knee; and render him unemployable.  

VA clinical documentation dated in September 2006 states that the Veteran underwent left total knee arthroplasty on September 20, 2006.  

In his November 2006 claim for an increased evaluation, the Veteran asserted that an increased evaluation was warranted for his post-operative left knee disability as it affected his ability to move and to function and limited his "ability to perform most normal activities."  He hoped that his recent left total knee replacement would relieve his knee symptoms.  
An August 2007 VA treatment entry states that the Veteran complained of chronic non-specific pain in his left total knee prosthesis since May 2007.  On examination of the left knee, the Veteran exhibited a range of motion of 0 to 120 degrees "and slight mid-flexion range laxity by less than 1+."  The VA physician opined that "pain in knee is unclear" and "it is probably not patellar clunk."  

In his August 2007 Appeal to the Board (VA Form 9), the Veteran advanced that he was having "more difficulty after surgery than prior to it."  

At an October 2007 VA examination for compensation purposes, the Veteran complained of left knee pain, swelling,  stiffness, weakness, and giving way.  The Veteran was noted to wear a left knee hinged sleeve.  On examination of the left knee, the Veteran exhibited anterior knee tenderness; a range of motion of 5 to 110 degrees with pain at the end of flexion; motor strength was 5/5 in the quads and hamstrings; and no effusion or instability.  Repetitive motion was reported to increase the Veteran's knee pain.  The Veteran was diagnosed with a painful left total knee arthroplasty with loss of approximately 5 degrees of full extension.  

In a May 2008 written statement, the Veteran advanced that a 60 percent evaluation was warranted for his post-operative left knee disability as his knee was "worse today that it was before the total knee replacement."  He clarified that he experienced chronic "pronounced" left knee pain with extension and flexion of the leg and joint swelling, stiffness, instability; and weakness.  

At a January 2009 VA examination for compensation purposes, the Veteran complained of both chronic left knee pain, swelling and giving way and clicking of his knee prosthesis.  He was noted to where a left knee hinged brace.  On examination, the Veteran exhibited a mildly limping left-sided gait; a range of motion of 0 to 130 degrees "without obvious pain;" increased suprapatellar pain with repetitive motion of the knee; and no instability.  The Veteran was diagnosed with "left total knee arthroplasty with patellofemoral grinding that is painful."  

At a February 2009 VA examination for compensation purposes, the Veteran complained of chronic left knee pain, instability, tingling, and numbness.  He was noted to wear a left knee brace.  On examination of the left knee, the Veteran exhibited a range of motion of 0 to 120 degrees with "some" instability.  Impressions of a total knee replacement and "chronic pain and instability secondary to degenerative arthritis and total knee replacement" were advanced.  The examiner opined that the Veteran was "unemployable because of his total knee replacement and "chronic pain and instability which interferes with his ability to work."   

A March 2010 operative report from R. Jones, III, M.D., indicates that the Veteran was diagnosed with "status post left total knee arthroplasty with proliferative synovitis and "patellar clunk" syndrome.  The Veteran subsequently underwent left knee arthroscopy and an arthroscopic total synovectomy.  

At the April 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran testified that his left knee total knee replacement residuals were manifested by chronic severe knee pain, instability, and limitation of motion.  

At a July 2010 VA examination for compensation purposes, the Veteran complained of chronic left knee pain which significantly interfered with his ability to walk and had precipitated three falls in the preceding year.  He reported that he used a cane.  The Veteran's history of a left knee arthroplasty resection and pigmented villonodular synovitis was noted.  The Veteran was observed to have an antalgic gait favoring the left lower extremity.  On examination of the left knee, the Veteran exhibited a range of motion of 0 to 110 degrees with tenderness, swelling, warmth, and no joint laxity.  The Veteran was diagnosed with total knee replacement; villonodular synovitis; and calcium pyrophosphate deposition disease.  The examiner opined that:

It is the opinion of this examiner that the Veteran's total knee replacement residuals significantly impact upon his vocational pursuits and limits his activity to stand and walk and bend adequately.  The Veteran should not be performing any type of heavy manual labor.  However, sedentary type of employment would not be contraindicated.  

An April 2011 VA treatment note indicates that the Veteran complained of left knee pain and stiffness.  On examination of the left knee, the Veteran exhibited a range of motion of 0 to 95 degrees.  A May 2011 VA rheumatological evaluation notes that the Veteran complained of chronic left knee pain.  On examination of the left knee, the Veteran exhibited a range of motion of 0 to 100 degrees with crepitation.  An assessment of "chronic l[ef]t knee pain [status post total knee replacement 2006] and [status post] arthroscopic surgery [March 2010]" was advanced.  A June 2011 VA bone scan raised a question of possible loosening of the Veteran's lateral tibial component.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran's left total knee replacement residuals have been objectively shown to require arthroscopic revision and to be manifested by severe chronic knee pain with an associated antalgic gait, limitation of motion, and weakness.  In light of such clinical observations, the Board finds that the Veteran's post-operative left knee disability most closely approximates the criteria for a 60 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  38 C.F.R. § 4.7 (2011).  Such a rating represents the maximum schedular evaluation under that diagnostic code.  Accordingly, the Board concludes that a 60 percent evaluation is warranted during the entire period of time covered by this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's left knee symptomatology falls squarely within the criteria for a 60 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's left total knee replacement residuals beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's left knee symptomatology significantly impacts on his employability.  Indeed, the Veteran has been awarded a TDIU based upon the combined effect of his left knee and other service-connected disabilities.  However, loss of industrial capacity is the principal factor in assigning schedular evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. § 4.1 specifically state: "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363(1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1)(2011).  


ORDER

A 60 percent evaluation for the Veteran's left total knee arthroplasty residuals, synovitis, and chondromalacia patella is granted subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


